LOAN MODIFICATION AGREEMENT
 
This LOAN MODIFICATION AGREEMENT (as it may be amended, supplemented, extended
or renewed from time to time, this “Agreement”) is entered into as of December
2, 2013 by and among RUBY TUESDAY, INC., a Georgia corporation (“Guarantor”),
whose address is 150 West Church Avenue, Maryville, Tennessee 37801, the
borrowers listed on the signature page hereto (each, a “Borrower” and,
collectively, “Borrowers”), each of whose address is 150 West Church Avenue,
Maryville, Tennessee 37801, and the lenders listed on the signature page hereto
(each, a “Lender” and, collectively, “Lenders”), each of whose address is 8377
East Hartford Drive, Suite 200, Scottsdale, Arizona 85255-5401.
 
RECITALS:
 
A.           Borrowers are indebted to Lenders with respect to the loans
identified on Exhibit A attached hereto (each, a “Loan” and, collectively, the
“Loans”).  Lenders are the current owners and holders of the Loans, as well as
all promissory notes, instruments and documents evidencing, securing and
guarantying the Loans, including, without limitation, the hereafter defined
Guaranties, all as previously modified, amended, supplemented, extended and
renewed from time to time, including, without limitation, as modified by the
hereafter defined Existing Loan Modification Agreements (collectively, the
“Current Loan Documents”).  The Current Loan Documents were previously modified
pursuant to (i) that certain Loan Modification Agreement dated as of August 31,
2009 (the “2009 Loan Modification Agreement”) by and among Guarantor and the
Borrowers and Lenders party thereto, (ii) that certain Loan Modification
Agreement dated as of May 31, 2011 (the “2011 Loan Modification Agreement”) by
and among the Guarantor and the Borrowers and Lenders party thereto and (iii)
that certain Loan Modification Agreement dated as of May 14, 2012 (the “2012
Loan Modification Agreement”; the 2012 Loan Modification Agreement, the 2011
Loan Modification Agreement and the 2009 Loan Modification Agreement,
collectively, the “Existing Loan Modification Agreements”) by and among the
Guarantor and the Borrowers and Lenders party thereto.  The Current Loan
Documents, as modified by this Agreement, are referred to herein as the “Loan
Documents,” and references in the Current Loan Documents and this Agreement to
the “Loan Documents,” or any of them, shall be deemed to be a reference to such
Loan Documents, as modified by this Agreement.  This Agreement shall be deemed
to be one of the Loan Documents.
 
B.           Each Borrower is a direct or indirect subsidiary of Guarantor.
 
C.           The Loans have been guaranteed by Guarantor pursuant to (i) that
certain Guaranty dated as of August 31, 2009 (the “2009 Guaranty”) by Guarantor
in favor of the Lenders described therein and (ii) that certain Guaranty dated
as of May 31, 2011 (the “2011 Guaranty”; the 2011 Guaranty and the 2009
Guaranty, together, the “Guaranties”) by Guarantor in favor of the Lenders
described therein.
 
D.           Borrowers and Guarantor have requested that Lenders modify the
Loans and the Current Loan Documents as provided in this Agreement, and Lenders
are willing to so modify the Loans and the Current Loan Documents, subject to
the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrowers, Guarantor and Lenders agree as follows:


 

--------------------------------------------------------------------------------

1
 
  1.           Accuracy of Recitals; Effective Date.  Borrowers, Guarantor and
Lenders acknowledge the accuracy of the Recitals set forth above and the parties
hereby agree that the Recitals are a part of this Agreement.  Borrowers and
Guarantor also acknowledge and agree that the information set forth on Exhibit A
attached hereto with respect to each Loan is complete and correct, and that the
outstanding principal indebtedness with respect to each Loan, together with all
accrued unpaid interest thereon, is due and owing under the Loan Documents,
without defense, offset or counterclaim. The modifications of the Current Loan
Documents and the obligations of Borrowers, Guarantor and Lenders pursuant to
this Agreement will be effective on the date that Lenders determine that the
conditions precedent set forth in this Agreement have been satisfied in full
(such date, the “Effective Date”).
 
2.   Modification of Current Loan Documents.  The Current Loan Documents are
hereby modified as follows:
 
(a)         Guarantor Reporting Requirements.  From and after the Effective
Date, Guarantor shall comply with the financial reporting requirements set forth
in subclauses (a)(i) through (a)(viii) below, which financial reporting
requirements shall be in lieu of and shall replace the financial reporting
requirements set forth in Section 2(a) of the 2011 Loan Modification Agreement.
 
(i)           as soon as available and in any event upon the earlier of the date
that is 90 days after the end of each fiscal year of Guarantor and the date that
is 2 days after such information is filed with the Securities and Exchange
Commission (the “SEC”), (A) a copy of the annual audited report for such fiscal
year for Guarantor, Borrowers and the other subsidiaries of Guarantor
(collectively, the “Reporting Parties”), containing consolidated balance sheets
of the Reporting Parties as of the end of such fiscal year and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of the Reporting Parties for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and reported on by KPMG L.L.P. or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation  and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Reporting Parties for such fiscal
year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards, and (B) with
respect to each restaurant site operated by a Borrower (each, a “Borrower
Site”), the gross sales, net income and cash rent charges (for leased Borrower
Sites) for such Borrower Site for the fiscal year then ended;


(ii)           as soon as available and in any event upon the earlier of the
date that is 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Guarantor and the date that is 2 days after such information
is filed with the SEC, an unaudited consolidated balance sheet of the Reporting
Parties as of the end of such fiscal quarter and the related unaudited
consolidated statements of income of the Reporting Parties for such fiscal
quarter and the then elapsed portion of such fiscal year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Guarantor’s previous fiscal year, all certified by the
chief financial officer or principal accounting officer of Guarantor as
presenting fairly in all material respects the financial condition and results
of
 
 

--------------------------------------------------------------------------------

2
 
operations of the Reporting Parties on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes;


(iii)           concurrently with the delivery of the financial statements
referred to in subclauses (i) and (ii) above, a certificate of the chief
financial officer or principal accounting officer of Guarantor, (A) certifying
as to whether there exists a default or an event of default (however defined)
under any of the Loan Documents on the date of such certificate, and if a
default or an event of default then exists, specifying the details thereof and
the action which Guarantor has taken or proposes to take with respect thereto,
(B) setting forth in reasonable detail calculations demonstrating compliance
with the financial covenants set forth in Section 2(b)(i) through 2(b)(iii)
below and (C) stating whether any change in GAAP or the application thereof has
occurred since the date of Guarantor’s most recent audited financial statements
which have been previously delivered hereunder and, if any change has occurred,
specifying the effect  of such change on the financial statements accompanying
such certificate;


(iv)           as soon as available and in any event within 30 days after the
end of each fiscal month of Guarantor, an unaudited consolidated balance sheet
of the Reporting Parties as of the end of such fiscal month and the related
unaudited consolidated statements of income of the Reporting Parties for such
fiscal month and the then elapsed portion of such fiscal year and unaudited
consolidated statements of cash flows for the then elapsed portion of such
fiscal year, all certified by the chief financial officer of Guarantor as
presenting fairly in all material respects the financial condition and results
of operations of the Reporting Parties on a consolidated basis in accordance
with GAAP, subject to normal quarterly and year-end adjustments and the absence
of footnotes;


(v)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or any governmental authority succeeding to any or all functions of said
SEC, or with any national securities exchange, or distributed by Guarantor to
its shareholders generally, as the case may be;


(vi)          promptly following any request therefor, such other information
regarding the results of operations, business affairs and  financial condition
of the Reporting Parties as any Lender may reasonably request;


(vii)         concurrently with the financial statement referred to in subclause
(i) above, beginning with the fiscal year ending June 3, 2014, (A) financial
projections for the Reporting Parties containing pro forma income statement,
balance sheet and cash flow statement for each quarter of the next fiscal year
and (B) an updated corporate chart for the Reporting Parties; and


(viii)        commencing with Guarantor’s first fiscal quarter for which
Guarantor is required, and continuing for so long as Guarantor is required,
pursuant to FASB Accounting Standards of Codification No. 810, as amended (“ASC
810”), or any other authoritative accounting guidance (collectively,
“Authoritative Guidance”), to consolidate its franchisees or any other less than
100% owned entity not previously required, under GAAP as in effect on the
Effective Date, to be so consolidated (collectively, the “Consolidated
Entities”), each set of financial statements delivered pursuant to subclauses
(i) and (ii) above shall be
 
 

--------------------------------------------------------------------------------

3
 
accompanied by unaudited financial statements of the character and for the dates
and periods as in said subclauses (i) and (ii) covering each of the following:


(A)           the Reporting Parties on a consolidated basis, before giving
effect to any consolidation of the Consolidated Entities;


(B)           the Consolidated Entities on a consolidated basis; and


(C)           consolidating statements reflecting eliminations or adjustments
required in order to reconcile the consolidated statements referred to in
subclauses (viii)(A) and (viii)(B) above with the consolidated financial
statements of the Reporting Parties delivered pursuant to subclauses (i) and
(ii) above,


setting forth in each case (commencing, in the case of the consolidation of any
Consolidated Entity pursuant to published guidelines of any governmental
authority, with Guarantor’s fiscal quarter that is four fiscal quarters
following such consolidation) in comparative form the figures for the
corresponding periods in the previous fiscal year.


(b)           Guarantor Financial Covenants.
 
(i)           Minimum Consolidated Fixed Charge Coverage Ratio.  From and after
the Effective Date, the Consolidated Companies (as defined in the Guarantor
Credit Agreement as defined on Exhibit B attached hereto)) shall maintain, as of
the last day of each fiscal quarter of Guarantor their Consolidated Fixed Charge
Coverage Ratio of not less than the ratio set forth below for such fiscal
quarter:
 
Fiscal Quarter Ending on or about:
Minimum Consolidated Fixed
Charge Coverage Ratio
December 3, 2013
1.50:1.00
March 4, 2014
1.40:1.00
June 3, 2014
1.30:1.00
September 2, 2014
1.30:1.00
December 2, 2014
1.35:1.00
March 3, 2015
1.35:1.00
June 2, 2015
1.40:1.00
September 1, 2015
1.45:1.00
December 1, 2015
1.50:1.00
March 1, 2016
1.55:1.00
May 31, 2016
1.60:1.00
August 30, 2016
1.60:1.00
November 29, 2016
1.65:1.00
February 28, 2017
1.65:1.00
June 6, 2017
1.70:1.00

 
As used herein, “Consolidated Fixed Charge Coverage Ratio” shall have the
meaning ascribed to such term in (and shall for all purposes be calculated in
the manner required pursuant to) the Guarantor Credit Agreement (as amended,
modified or supplemented from
 
 

--------------------------------------------------------------------------------

4
 
time to time); provided, however, that no change to the definition of the
Consolidated Fixed Charge Coverage Ratio (nor any of the components thereof or
the manner of calculation thereof) under the Guarantor Credit Agreement from
that reflected in the Guarantor Credit Agreement existing as of the Effective
Date and described on Exhibit B attached hereto (without giving effect to any
amendments or modifications thereto or supplements thereof) shall be effective
to change the definition of the Consolidated Fixed Charge Coverage Ratio (or the
manner of calculation thereof) required to be maintained by Guarantor pursuant
to this Section 2(b)(i), unless Lenders shall have approved such change in
writing (which approval shall not be unreasonably withheld).  
 
(ii)           Maximum Adjusted Total Debt to EBITDAR Ratio.  From and after the
Effective Date, the Consolidated Companies shall maintain as of the last day of
each fiscal quarter of Guarantor their Adjusted Total Debt to EBITDAR Ratio at
not greater than the ratio set forth below for such fiscal quarter:
 
Fiscal Quarter Ending on or about:
Maximum Adjusted Total Debt to EBITDAR Ratio
December 3, 2013
4.50:1.00
March 4, 2014
4.75:1.00
June 3, 2014
5.00:1.00
September 2, 2014
5.00:1.00
December 2, 2014
4.85:1.00
March 3, 2015
4.85:1.00
June 2, 2015
4.75:1.00
September 1, 2015
4.75:1.00
December 1, 2015
4.50:1.00
March 1, 2016
4.50:1.00
May 31, 2016
4.40:1.00
August 30, 2016
4.40:1.00
November 29, 2016
4.30:1.00
February 28, 2017
4.30:1.00
June 6, 2017
4.25:1.00

 
As used herein, “Adjusted Total Debt to EBITDAR Ratio” shall have the meaning
ascribed to such term in (and shall for all purposes be calculated in the manner
required pursuant to) the Guarantor Credit Agreement (as amended, modified or
supplemented from time to time); provided, however, that no change to the
definition of the Adjusted Total Debt to EBITDAR Ratio (nor any of the
components thereof or the manner of calculation thereof) under the Guarantor
Credit Agreement from that reflected in the Guarantor Credit Agreement existing
as of the Effective Date and described on Exhibit B attached hereto (without
giving effect to any amendments or modifications thereto or supplements thereof)
shall be effective to change the definition of the Adjusted Total Debt to
EBITDAR Ratio (or the manner of calculation thereof) required to be maintained
by Guarantor pursuant to this Section 2(b)(ii), unless Lenders shall have
approved such change in writing (which approval shall not be unreasonably
withheld).  
 
(iii)           Capital Expenditures.  From and after the Effective Date, the
Consolidated Companies will not make Capital Expenditures in excess of (A)
$40,000,000 in each of the
 
 

--------------------------------------------------------------------------------

5
 
fiscal years ending June 3, 2014 and June 2, 2015 and (B) $45,000,000 in any
fiscal year thereafter.  As used herein, “Capital Expenditures” shall have the
meaning ascribed to such term in (and shall for all purposes be calculated in
the manner required pursuant to) the Guarantor Credit Agreement (as amended,
modified or supplemented from time to time); provided, however, that no change
to the definition of Capital Expenditures (nor any of the components thereof or
the manner of calculation thereof) under the Guarantor Credit Agreement from
that reflected in the Guarantor Credit Agreement existing as of the Effective
Date and described on Exhibit B attached hereto (without giving effect to any
amendments or modifications thereto or supplements thereof) shall be effective
to change the definition of Capital Expenditures (or the manner of calculation
thereof) for purposes of this Section 2(b)(ii), unless Lenders shall have
approved such change in writing (which approval shall not be unreasonably
withheld).  


(iv)           Existing Financial Covenants.  From and after the Effective Date,
Guarantor shall not be required to maintain compliance with the financial
covenants described in Sections 2(c)(i)-(ii) of the 2012 Loan Modification
Agreement, Sections 2(c)(i)-(iii) of the 2011 Loan Modification Agreement or
Section 2(c) of the 2009 Loan Modification Agreement.


(c)           Prepayment of Designated Loans.  Notwithstanding anything to the
contrary set forth in the related Loan Documents, on or after January 1, 2014,
but on or before February 15, 2014, RT Western Missouri Franchise, LLC and
Guarantor shall prepay in full the outstanding principal balance of the Loans
identified on Exhibit A attached hereto as Loan ID Nos. 000431892 and 000431895,
which Loans are evidenced by the promissory notes described on Exhibit C
attached hereto (together, the “Designated Loans”), together with all accrued
and unpaid interest thereon and all fees, charges and other amounts payable by
RT Western Missouri Franchise, LLC under the related Loan Documents, including,
without limitation, all prepayment fees payable under the Loan Documents related
to each of the Designated Loans .


(d)           Additional Defaults.  The failure of Guarantor to comply with the
requirements of Sections 2(a) and 2(b) above, or the failure of Guarantor and RT
Western Missouri Franchise, LLC to comply with the requirements of Section 2(c)
above, shall constitute an event of default under the Loan Documents.
 
(e)           Cross-Default to the Senior Credit Facilities.  From and after the
Effective Date, the occurrence of (i) a payment default under the documents,
instruments and agreements evidencing and securing the senior credit facilities
of Guarantor and more particularly described on Exhibit B attached hereto
(collectively, the “Senior Credit Facility Documentation”), following the
expiration of all applicable notice and cure periods, or (ii) the occurrence of
any other default or event of default (however defined) under the Senior Credit
Facility Documentation, following the expiration of all applicable notice and
cure periods and as a result of which all or any portion of the indebtedness
outstanding under the Senior Credit Facility Documentation shall have been
accelerated in accordance with the terms of the Senior Credit Facility
Documentation, shall, in each case, constitute an event of default hereunder and
under each of the Loan Documents.
 
(f)           Cross-Collateralization.  Without limiting the extent to which
such matters are already granted and agreed to in the Current Loan Documents,
Lenders, Guarantor and Borrowers hereby agree, confirm, and acknowledge
that:  (i) the Collateral secures the payment and performance by
 
 

--------------------------------------------------------------------------------

6
 
Borrowers and Guarantor of all of their respective obligations under the Loan
Documents (collectively, the “Obligations”); and (ii) except as otherwise
expressly provided in the Loan Documents, Lenders’ respective liens on and
security interests in the Collateral shall not be terminated or released in
whole or in part unless and until all of the Obligations are fully paid and
satisfied, notwithstanding the fact that one or more of the Loans may become
fully paid.  As used herein, the term “Collateral” means all real and personal
property, tangible and intangible, as to which any Lender or any affiliate of
any Lender is granted a lien or security interest pursuant to any of the Loan
Documents and any other property, real or personal, tangible or intangible, now
existing or hereafter acquired, that may at any time be or become subject to a
lien or security interest in favor of any Lender or any affiliate of any Lender,
with references to the Collateral to include all or any portion of or interest
in any of the Collateral.
 
3.   Waiver and Consent by Lenders.  Subject to the satisfaction of all
conditions precedent set forth in Section 8 hereof, each Lender hereby waives,
effective as of the Effective Date, any default or event of default under the
Loan Documents and any other documents ancillary or related thereto resulting
solely and directly from, and, solely as it relates to the Senior Credit
Facility Documentation, any covenant under the Loan Documents which prohibits,
and hereby consents to, (a) the execution and delivery by Guarantor and
Borrowers of the Senior Credit Facility Documentation, (b) the incurrence by
Guarantor or any Borrower of the indebtedness or other obligations contemplated
by the Senior Credit Facility Documentation (the “Senior Credit Facility
Indebtedness”) and the guaranty of such Senior Credit Facility Indebtedness by
Borrowers pursuant to the terms of the Senior Credit Facility Documentation, and
(c) the granting of security interests in and the pledge of the Pledged
Collateral pursuant to the Pledge Agreement (as defined on Exhibit B attached
hereto) by Guarantor and the other pledgors party thereto and the other
collateral pledged pursuant to the Senior Credit Facility Documentation as of
the closing date thereof, as security for the payment of the Senior Credit
Facility Indebtedness and the performance of all other obligations under the
Senior Credit Facility Documentation.  As used herein, the term “Pledged
Collateral” shall have the meaning assigned to such term in the Pledge
Agreement, without giving effect to any changes to the definition thereof from
that reflected in the Pledge Agreement existing as of the Effective Date and
described on Exhibit B attached hereto).
 
4.   Borrower Representations, Warranties and Covenants.  As additional
consideration to and inducement for Lenders to enter into this Agreement, each
Borrower represents and warrants to and covenants with Lenders as follows:
 
(a)    Representations and Warranties.  Each and all representations and
warranties of each Borrower in the Current Loan Documents are and will continue
to be accurate, complete and correct in all material respects (other than any
representation or warranty expressly relating to an earlier date).  The
representations and warranties in this Agreement are true, complete and correct
as of the date set forth above, will continue to be true, complete and correct
as of the consummation of the modifications contemplated by this Agreement, and
will survive such consummation.
 
(b)    No Defaults.  After giving effect to the waivers described in Section 3
above, no Borrower is in default under any of the Current Loan Documents, nor
has any event or circumstance occurred that is continuing that, with the giving
of notice or the passage of time, or both, would be a default or an event of
default by a Borrower under any of the Current Loan Documents.
 
 

--------------------------------------------------------------------------------

7
 
(c)    No Material Changes.  There has been no material adverse change in the
financial condition of Guarantor, any Borrower or any other person whose
financial statement has been delivered to a Lender in connection with the Loans
from the most recent financial statement received by a Lender from Guarantor,
any Borrower or such other persons.
 
(d)    No Conflicts; No Consents Required.  Neither execution nor delivery of
this Agreement nor fulfillment of or compliance with the terms and provisions
hereof will conflict with, or result in a breach of the terms or conditions of,
or constitute a default under, any agreement or instrument to which any Borrower
is a party or by which any Borrower may be bound.  No consents, approvals or
authorizations are required for the execution and delivery of this Agreement by
any Borrower or for any Borrower’s compliance with its terms and provisions.
 
(e)    Claims and Defenses.  No Borrower has any claims, counterclaims, defenses
or set-offs with respect to the Loans or the Loan Documents.  Each Lender and
its predecessors in interest have performed all of their obligations under the
Loan Documents, and no Borrower has any defenses, offsets, counterclaims, claims
or demands of any nature which can be asserted against any Lender or its
predecessors in interest for damages or to reduce or eliminate all or any part
of the obligations of such Borrower under the Loan Documents.
 
(f)  Validity.  This Agreement and the other Loan Documents are and will
continue to be the legal, valid and binding obligations of each Borrower,
enforceable against each Borrower in accordance with their terms.
 
(g)     Valid Existence, Execution and Delivery, and Due Authorization.  Each
Borrower validly exists under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents.  The execution and delivery of
this Agreement and the performance of the Loan Documents have been duly
authorized by all requisite action by or on behalf of each Borrower.  This
Agreement has been duly executed and delivered on behalf of each Borrower.
 
(h)  Ratification of Current Loan Documents and Collateral.  The Current Loan
Documents, as modified by this Agreement, are ratified and affirmed by each
Borrower and shall remain in full force and effect.  The liens of Lenders on and
security interests in any and all real or personal property (tangible or
intangible) granted as security for any of the Loans shall continue in full
force and effect and none of such property is or shall be released from such
liens and security interests.  Except as expressly provided herein, this
Agreement shall not constitute a waiver of any rights or remedies of any Lender
in respect of the Loan Documents.
 
(i)  No Duress.  Each Borrower has executed this Agreement as a free and
voluntary act, without any duress, coercion or undue influence exerted by or on
behalf of Lender or any other party.
 
5.   Consent; Reaffirmation; and Acknowledgement. Guarantor (a) consents to the
terms and conditions of this Agreement and (b) reaffirms the Guaranties and
confirms and agrees that, notwithstanding this Agreement and the consummation of
the transactions contemplated hereby and thereby, the Guaranties and all of
Guarantor’s covenants, obligations, agreements, waivers, and liabilities set
forth in the Guaranties continue in full force and effect in accordance with
their terms with respect to the obligations guaranteed.
 
 

--------------------------------------------------------------------------------

8
 
6.   Guarantor Representations and Warranties.  Guarantor represents and
warrants to Lenders that:
 
(a)    No Material Changes.  There has been no material adverse change in the
financial condition of Guarantor from the most recent financial statement
received by a Lender from Guarantor.
 
(b)    Existing Representations and Warranties.  Each and all representations
and warranties of Guarantor in the Current Loan Documents are and will continue
to be accurate, complete and correct in all material respects (other than any
representation or warranty expressly relating to an earlier date).
 
(c)     No Conflicts; No Consents Required.  Neither execution nor delivery of
this Agreement nor fulfillment of or compliance with the terms and provisions
hereof will conflict with, or result in a breach of the terms or conditions of,
or constitute a default under, any agreement or instrument to which Guarantor is
a party or by which Guarantor may be bound.  No consents, approvals or
authorizations are required for the execution and delivery of this Agreement by
Guarantor or for Guarantor’s compliance with its terms and provisions.
 
(d)     Claims and Defenses.  Guarantor has no claims, counterclaims, defenses,
or offsets against any Lender or its predecessors in interest or with respect to
any of its obligations or other liabilities under the Guaranties as a result of
this Agreement or otherwise, any such claims, counterclaims, defenses or offsets
being hereby waived and released.
 
(e)  Validity.  This Agreement, the Existing Loan Modification Agreements and
the Guaranties are the legal, valid and binding agreements of Guarantor and are
enforceable against Guarantor in accordance with their terms.
 
(f)  Power and Authority.  Guarantor has the full power, authority, capacity and
legal right to execute and deliver this Agreement, and the party executing this
Agreement on behalf of Guarantor is fully authorized and directed to execute the
same to bind Guarantor.
 
(g)     No Duress.  Guarantor has executed this Agreement as a free and
voluntary act, without any duress, coercion or undue influence exerted by or on
behalf of any Lender or any other party.
 
7.   Release.  Guarantor and each Borrower fully, finally and forever release
and discharge (a) each Lender; (b) its predecessors in interest; (c) their
respective successors, assigns and affiliates; and (d) the directors, officers,
employees, agents and representatives of each Lender, such predecessors in
interest, and such successors, assigns and affiliates (individually a “Lender
Party”) from any and all actions, causes of action, claims, debts, demands,
liabilities, obligations and suits, of whatever kind or nature, in law or
equity, that Guarantor or any Borrower has or in the future may have, whether
known or unknown (i) in respect of the Loans, this Agreement, the other Loan
Documents or the actions or omissions of any Lender in respect of the Loans or
the Loan Documents and (ii) arising from events occurring prior to the date of
this Agreement.  GUARANTOR AND EACH BORROWER EXPRESSLY WAIVES ANY PROVISION OF
STATUTORY OR DECISIONAL LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH
PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH
PARTY, MUST HAVE MATERIALLY AFFECTED SUCH PARTY’S
 
 

--------------------------------------------------------------------------------

9
 
SETTLEMENT WITH THE RELEASED PARTIES, INCLUDING PROVISIONS SIMILAR TO SECTION
1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES:  “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
 
8.   Conditions Precedent.  The obligations of Lenders to consummate the
transactions contemplated by this Agreement are subject to satisfaction of the
following conditions precedent, each in the sole and absolute discretion of
Lenders:
 
(a)  Borrower Performance.  Guarantor and Borrowers have duly executed and
delivered this Agreement to Lenders.
 
(b)  Representations and Warranties.  The representations and warranties of
Guarantor and Borrowers contained in this Agreement and any other document or
instrument expressly contemplated by this Agreement shall be true and correct in
all material respects.
 
(c)  No Default.  After giving effect to the waivers described in Section 3
above, no event or circumstance shall have occurred that is continuing, that,
with the giving of notice or the passage of time, or both, would be a default or
an event of default under any of the Loan Documents.
 
(d)  Authority.  Borrowers and Guarantor shall have provided Lenders with
certificates of the Secretary, Assistant Secretary, Manager or other appropriate
officer, as applicable, of Guarantor and each Borrower, certifying as to (i) the
resolution of the board of directors or consent of the managers, as applicable,
of Guarantor and Borrowers, authorizing the execution, delivery and performance
of the this Agreement and any related documents, (ii) the bylaws or operating
agreements, as applicable, of Guarantor and Borrowers, and (iii) the signatures
of the officers or agents of Guarantor and Borrowers authorized to execute and
deliver this Agreement on behalf of Guarantor and Borrowers.
 
(e)  Senior Credit Facility Documentation.  Lenders shall have received copies
of the fully-executed Senior Credit Facility Documentation, and the transactions
contemplated under the Senior Credit Facility Documentation shall have closed
concurrently with the Effective Date.
 
(f)  Fees and Costs.  Guarantor shall have paid to Lenders all out-of-pocket
costs and expenses incurred by Lenders in connection with the preparation and
negation of this Agreement and the closing of the transactions contemplated
hereby, including attorneys’ fees incurred by Lenders in connection with the
foregoing.
 
9.   Entire Agreement; Change; Discharge; Termination or Waiver.  The Loan
Documents, as modified by this Agreement, contain the entire understanding and
agreement of Guarantor, Borrowers and Lenders in respect of the Loans and
supersede all prior representations, warranties, agreements and
understandings.  No provision of the Loan Documents may be changed, discharged,
supplemented, terminated or waived except in a writing signed by Lenders,
Guarantor and Borrowers.
 
10.         No Limitations.  The description of the Loan Documents contained in
this Agreement is for informational and convenience purposes only and shall not
be deemed to limit, imply or modify the terms or otherwise affect the Loan
Documents.  The description in this Agreement of the specific rights of Lenders
 
 

--------------------------------------------------------------------------------

10
 
shall not be deemed to limit or exclude any other rights to which Lenders may
now be or may hereafter become entitled to under the Loan Documents at law, in
equity or otherwise.
 
11.         Time of the Essence.  Time is of the essence in this Agreement.
 
12.         Binding Effect.  This Agreement and the other Loan Documents shall
be binding upon, and inure to the benefit of, Borrowers, Guarantor and Lenders
and their respective successors and assigns.
 
13.         Further Assurances.  Guarantor and Borrowers shall execute,
acknowledge (as appropriate) and deliver to Lenders such additional agreements,
documents and instruments as reasonably required by Lenders to carry out the
intent of this Agreement.
 
14.         Counterpart Execution.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document.
 
15.         Limitation of Liability for Certain Damages.  In no event shall any
Lender Party be liable to Guarantor, any Borrower or any of their respective
affiliates (collectively the “Credit Parties” and individually a “Credit Party”)
on any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated
savings).  GUARANTOR, BORROWERS AND EACH OTHER CREDIT PARTY HEREBY WAIVE,
RELEASE AND AGREE NOT TO SUE UPON (AND GUARANTOR AND BORROWERS SHALL CAUSE EACH
OF THE OTHER CREDIT PARTIES TO SO WAIVE, RELEASE, AND AGREE NOT TO SUE UPON) ANY
SUCH CLAIM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
16.         Jurisdiction and Service of Process.
 
(a)  Submission to Jurisdiction.  Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of
Arizona located in Maricopa County or of the United States for the District of
Arizona, and Guarantor, each Borrower and each other Credit Party accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided, however, that nothing in this
Agreement shall limit or restrict the right of Lenders to commence any
proceeding in the federal or state courts located in the States in which the
property securing the Loans is located to the extent Lenders deem such
proceedings necessary or advisable to exercise remedies available under any Loan
Document.  Lenders, Guarantor, each Borrower and each other Credit Party hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
 
(b)  Service of Process.  Guarantor, each Borrower and each other Credit Party
hereby irrevocably waive personal service of any and all legal process, summons,
notices and other documents and other service of process of any kind and
consents to such service in any suit, action or proceeding brought in the United
States of America with respect to or otherwise arising out of or in connection
with any Loan Document by any means permitted by applicable law, including by
the mailing thereof (by registered or certified mail, postage prepaid) to the
address of Guarantor or
 
 

--------------------------------------------------------------------------------

11
 
Borrowers specified above (and shall be effective when such mailing shall be
effective, as provided in Section 17 below).  Guarantor, each Borrower and each
other Credit Party agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(c)  Non-Exclusive Jurisdiction.  Nothing contained in this Section shall affect
the right of any Lender to serve process in any other manner permitted by
applicable law or commence legal proceedings or otherwise proceed against any
Borrower Party in any other jurisdiction.
 
17.           Notices.  All notices, demands, requests, directions and other
communications (collectively, “Notices”) required or expressly authorized to be
made by the Loan Documents will be written and addressed (a) if to Guarantor, a
Borrower or any other Credit Party, to the address set forth above for Guarantor
or such Borrower or other Credit Party or such other address as shall be
notified in writing to Lenders after the date hereof; and (b) if to a Lender, at
the address set forth above for Lenders or such other address as shall be
notified in writing to Guarantor or any Borrower after the date hereof.  Notices
may be given by hand delivery; by overnight delivery service, freight prepaid;
or by U.S. mail, postage paid.  Notices given as described above shall be
effective and be deemed to have been received (x) upon personal delivery to a
responsible individual at Lender’s business office in Scottsdale, Arizona, if
the Notice is given by hand delivery; (y) one business day after delivery to an
overnight delivery service, if the Notice is given by overnight delivery
service; and (z) two business days following deposit in the U.S. mail, if the
Notice is given by U.S. mail.
 
18.           WAIVER OF JURY TRIAL.  LENDERS, GUARANTOR, BORROWERS AND EACH
OTHER CREDIT PARTY, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
 
19.           Governing Law.  The laws of the State of Arizona (without giving
effect to its conflicts of laws principles) shall govern all matters arising out
of, in connection with or relating to this Agreement, including its validity,
interpretation, construction, performance and enforcement.
 
[SIGNATURE PAGE FOLLOWS]
 
 

--------------------------------------------------------------------------------

12
 
Executed and effective as of the date first set forth above.


 

 
BORROWERS:
         
RT INDIANAPOLIS FRANCHISE, LLC, a
Delaware limited liability company 
          By:  /s/ Scarlett May   Name:  Scarlett May   Its:       Vice
President

 


 

 
RT WESTERN MISSOURI FRANCHISE,
LLC, a Delaware limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 

 
RT ST. LOUIS FRANCHISE, LLC, a
Delaware limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President


 

 
RT MINNEAPOLIS FRANCHISE, LLC, a
Delaware limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
 
 
[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]
 

 
 

--------------------------------------------------------------------------------

13
 

 

 
RT KCMO FRANCHISE, LLC, a Delaware
limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President





 
RT NEW ENGLAND FRANCHISE, LLC, a
Delaware limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President





 
RT OMAHA FRANCHISE, LLC, a Delaware
limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President





 
RT LONG ISLAND FRANCHISE, LLC, a
Delaware limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]

 

--------------------------------------------------------------------------------

14
 
 
 
 
RT DETROIT FRANCHISE, LLC, a
Delaware limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President


 
 
 
RT MILLINGTON, LLC, a Delaware
limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
 
RT MICHIANA FRANCHISE, LLC, a
Delaware limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President


 
RT SMITH, LLC, a Delaware limited
liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President




 
 
[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]
 


 

--------------------------------------------------------------------------------

15
 
 
 
RT MICHIGAN FRANCHISE, LLC, a
Delaware limited liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
 
RT O'TOOLE, LLC, a Delaware limited
liability company
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
 
RT ORLANDO FRANCHISE, L.P., a
Delaware limited partnership
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
 
RT SOUTH FLORIDA FRANCHISE,
L.P., a Delaware limited partnership
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT
 
 

--------------------------------------------------------------------------------

16
 
 
 
RT WEST PALM BEACH FRANCHISE,
L.P., a Delaware limited partnership
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
 
 
RT TAMPA FRANCHISE, L.P., a
Delaware limited partnership
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
 
 
RT DENVER FRANCHISE, L.P., a
Delaware limited partnership
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President

 
 
 
 
[EXECUTION PAGE OF BORROWERS
TO LOAN MODIFICATION AGREEMENT]
 
 

--------------------------------------------------------------------------------

17
 


 
GUARANTOR:
     
RUBY TUESDAY, INC., a Georgia
corporation
          By: /s/ Scarlett May   Name: Scarlett May   Its:      Vice President


 


 
[EXECUTION PAGE OF GUARANTOR
TO LOAN MODIFICATION AGREEMENT]
 


 
 

--------------------------------------------------------------------------------

18
 
 
LENDERS:
     
GENERAL ELECTRIC CAPITAL
  CORPORATION, a Delaware corporation           By: /s/ Joseph Eichler   Printed
Name: Joseph Eichler   Its: Authorized Signatory



 
GENERAL ELECTRIC CAPITAL
BUSINESS ASSET FUNDING
CORPORATION OF CONNECTICUT, a
Delaware corporation
 
 
      By:
GE CAPITAL FRANCHISE
    FINANCE CORPORATION, a     Delaware corporation    
 
 
    By: /s/ Joseph Eichler     Printed Name: Joseph Eichler     Its: Authorized
Signatory


 
GE COMMERCIAL FINANCE BUSINESS
 
PROPERTY CORPORATION, a Delaware
corporation
          By: /s/ Joseph Eichler   Printed Name: Joseph Eichler   Its:
Authorized Signatory

 

 
[EXECUTION PAGE OF LENDERS
TO LOAN MODIFICATION AGREEMENT]
 
 

--------------------------------------------------------------------------------

19
 

 
GECPAC INVESTMENT II INC., a
Delaware corporation
 
 
      By:
GENERAL ELECTRIC CAPITAL
    CORPORATION, a Delaware     corporation, Servicer           By: /s/ Joseph
Eichler     Printed Name: Joseph Eichler     Its: Authorized

 
 

 
CEF FUNDING II, L.L.C.,  a Delaware limited
liability corporation
 
 
      By:
GE CAPITAL FRANCHISE
    FINANCE CORPORATION, a     Delaware corporation, Sub-servicer           By:
/s/ Joseph Eichler     Printed Name: Joseph Eichler     Its: Authorized




[EXECUTION PAGE OF LENDERS
TO LOAN MODIFICATION AGREEMENT]
 


 

--------------------------------------------------------------------------------

20

 
EXHIBIT A


DESCRIPTION OF LOANS






Loan ID No.
Borrower
Current Holder
(Lender)
000432114
RT Indianapolis
 Franchise, LLC
General Electric Capital
Corporation (“GECC”)
000432115
RT Indianapolis Franchise, LLC
GECC
000432116
RT Indianapolis Franchise, LLC
GECC
000432117
RT Indianapolis Franchise, LLC
GECC
000431892
RT Western Missouri Franchise, LLC
GECC
000431893
RT Western Missouri Franchise, LLC
GECC
000431894
RT Western Missouri Franchise, LLC
GECC
000431895
RT Western Missouri Franchise, LLC
GECC
000428085
RT St. Louis
Franchise, LLC
General Electric Capital
Business Asset Funding
Corporation of
Connecticut
(“GECBAFCC”)
000429043
RT St. Louis
Franchise, LLC
GE Commercial Finance
Business Property
Corporation
(“GECFBP”)
000429044
RT St. Louis
Franchise, LLC
GECFBP
000430217
RT St. Louis
Franchise, LLC
GECBAFCC
000427917
RT Minneapolis Franchise, LLC
GECC
000429893
RT Minneapolis Franchise, LLC
GECBAFCC
000429894
RT Minneapolis Franchise, LLC
GECBAFCC
000429895
RT Minneapolis Franchise, LLC
GECBAFCC

 
 
 

--------------------------------------------------------------------------------

21
 
 
000430650
RT Minneapolis Franchise, LLC
GECPAC Investment II, Inc. (“GECPAC II”)
000427903
RT KCMO
Franchise, LLC
CEF Funding II, L.L.C. (“CEF II”)
000429746
RT KCMO
Franchise, LLC
GECC
000429997
RT KCMO
Franchise, LLC
GECBAFCC
000428127
RT New England Franchise, LLC
GECBAFCC
000429199
RT New England Franchise, LLC
CEF II
000427931
RT Omaha Franchise, LLC
GECBAFCC
000428731
RT Omaha Franchise, LLC
GECFBP
000434855
RT Long Island Franchise, LLC
GECBAFCC
000430270
RT Detroit Franchise, LLC
GECBAFCC
000430272
RT Detroit Franchise, LLC
GECBAFCC
000429492
RT Detroit Franchise, LLC
GECC
000430639
RT Michiana Franchise, LLC and RT Smith, LLC
GECPAC II
000430711
RT Michiana Franchise, LLC
GECPAC II
000427904
RT Michiana Franchise, LLC
GECC
000430713
RT Michigan Franchise, LLC and RT O’Toole, LLC
GECPAC II
000430712
RT Michigan Franchise, LLC and RT O’Toole, LLC
GECPAC II
000430666
RT Michigan Franchise, LLC
GECPAC II
000429912
RT Michigan Franchise, LLC
GECBAFCC

 
 
 

--------------------------------------------------------------------------------

22
 
 
000430714
RT Michigan Franchise, LLC and RT O’Toole, LLC
GECPAC II
19194
RT Michigan
GECFBP
000428982
RT Michigan Franchise, LLC
GECFBP
000429970
RT Michigan Franchise, LLC
GECBAFCC
000429971
RT Michigan Franchise, LLC
GECBAFCC
000428984
RT Michigan Franchise, LLC
CEF II
000429642
RT Orlando Franchise, L.P.
GECBAFCC
000430663
RT Orlando Franchise, L.P.
GECPAC II
000430693
RT Orlando Franchise, L.P.
GECPAC II
000430623
RT South Florida Franchise, L.P.
GECPAC II
000428688
RT South Florida Franchise, L.P.
GECFBP
000430622
RT South Florida Franchise, L.P.
GECPAC II
000430696
RT West Palm Beach Franchise, L.P.
GECPAC II
000430700
RT West Palm Beach Franchise, L.P.
GECPAC II
18178
RT West Palm Beach Franchise, L.P.
GECFBP
000428851
RT West Palm Beach Franchise, L.P.
CEF II
18182
RT West Palm Beach Franchise, L.P.
CEF II
000428733
RT Tampa Franchise, L.P.
GECC
000428732
RT Tampa Franchise, L.P.
GECC








 




                           Loan ID No.:  000427903 et al.
                          Asset No.:  021714 et al.
[FINAL EXECUTION COPY]
4830-7110-9910.5
 
 

--------------------------------------------------------------------------------

23
 



EXHIBIT B


Senior Credit Facility Documentation




1.            Indenture dated as of May 14, 2012 (the “Indenture”) among Wells
Fargo Bank, National Association, as trustee, Guarantor, RTBD, Inc., RT Finance,
Inc., Ruby Tuesday GC Cards, Inc., RT Tampa Franchise, L.P., RT Orlando
Franchise, L.P., RT South Florida Franchise, L.P., RT New York Franchise, LLC,
RT Southwest Franchise, LLC, RT Michiana Franchise, LLC, RT Franchise
Acquisition, LLC, RT Kentucky Restaurant Holdings, LLC, RT Florida Equity, LLC,
RTGC, LLC, RT Detroit Franchise, LLC, RT Michigan Franchise, LLC, RT West Palm
Beach Franchise, L.P., RT New England Franchise, LLC, RT Long Island Franchise,
LLC, Ruby Tuesday, LLC, RT Las Vegas Franchise, LLC, RT Minneapolis Franchise,
LLC, RT Indianapolis Franchise, LLC, RT Denver Franchise, L.P., RT Omaha
Franchise, LLC, RT KCMO Franchise, LLC, RT Portland Franchise, LLC, RT St. Louis
Franchise, LLC, RT Western Missouri Franchise, LLC, Quality Outdoor Services,
Inc., RT Airport, Inc., RT Louisville Franchise, LLC, RT McGhee-Tyson, LLC, RT
One Percent Holdings, Inc., RT One Percent Holdings, LLC, RT Minneapolis
Holdings, LLC, RT Omaha Holdings, LLC, RT Denver, Inc., RT Louisville, Inc., RT
Orlando, Inc., RT South Florida, Inc., RT Tampa, Inc., RT West Palm Beach, Inc.,
RT New Hampshire Restaurant Holdings, LLC, RT Restaurant Services, LLC, RT
Northern California Franchise, LLC, RTTA, LP, Work Hay 2, LLC, RT Distributing,
LLC, RT O’Toole, LLC, RT Smith, LLC, RT Millington, LLC, 4721 RT of
Pennsylvania, Inc., RTTT, LLC, RTT Texas, Inc., RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc. and Ruby Tuesday of Bryant, Inc. and the other guarantors
party thereto from time to time pursuant to a Supplement to the Indenture.
 
 
2.            Ruby Tuesday, Inc. 7⅝% Senior Notes Due 2020 and any Additional
Notes and Exchange Notes issued in accordance with the terms of the Indenture,
in an aggregate original principal amount of up to $250,000,000, (the “Senior
Notes”).
 
 
3.            Revolving Credit Agreement dated as of December 3, 2013 the
“Guarantor Credit Agreement”) among Guarantor, the lenders from time to time
party thereto (the “Revolving Credit Lenders”), Bank of America, N.A., in its
capacity as administrative agent for the Revolving Credit Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”), and RTBD, Inc.,
RT Finance, Inc., Ruby Tuesday GC Cards, Inc., RT Tampa Franchise, L.P., RT
Orlando Franchise, L.P., RT South Florida Franchise, L.P., RT New York
Franchise, LLC, RT Southwest Franchise, LLC, RT Michiana Franchise, LLC, RT
Franchise Acquisition, LLC, RT Kentucky Restaurant Holdings, LLC, RT Florida
Equity, LLC, RTGC, LLC, RT Detroit Franchise, LLC, RT Michigan Franchise, LLC,
RT West Palm Beach Franchise, L.P., RT New England Franchise, LLC, RT Long
Island Franchise, LLC, Ruby Tuesday, LLC, RT Las Vegas Franchise, LLC, RT
Minneapolis Franchise, LLC, RT Indianapolis Franchise, LLC, RT Denver Franchise,
L.P., RT Omaha Franchise, LLC, RT KCMO Franchise, LLC, RT Portland Franchise,
LLC, RT St. Louis Franchise, LLC, RT Western Missouri Franchise, LLC, Quality
Outdoor Services, Inc., RT Airport, Inc., RT Louisville Franchise, LLC, RT
McGhee-Tyson, LLC, RT One Percent Holdings, Inc., RT One Percent Holdings, LLC,
RT Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT Denver, Inc., RT
Louisville, Inc., RT Orlando, Inc., RT South Florida, Inc., RT Tampa, Inc., RT
West Palm Beach, Inc., RT New Hampshire Restaurant Holdings, LLC, RT Restaurant
Services, LLC, RT Northern California Franchise, LLC, RTTA, LP, Work Hay 2, LLC,
RT Distributing, LLC, RT O’Toole, LLC, RT Smith, LLC, RT Millington, LLC, 4721
RT of Pennsylvania, Inc., RTTT, LLC, RTT Texas, Inc., RT Jonesboro Club, RT
 
 
 




                        Loan ID No.: 000427903 et al.
                        Asset No.: 021714 et al.
[FINAL EXECUTION COPY]
4830-7110-9910.5
 
 

--------------------------------------------------------------------------------

24
 
 
 
Arkansas Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway,
Inc., RT KCMO Kansas, Inc. and Ruby Tuesday of Bryant, Inc., as guarantors and
the other guarantors party thereto from time to time pursuant to a Joinder
Agreement to the Guarantor Credit Agreement (collectively, the “Subsidiary
Guarantors”).
 
 
4.            Security Agreement dated as of December 3, 2013 (the “Security
Agreement”) by Guarantor, RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC Cards,
Inc., RT Tampa, Inc., RT Orlando, Inc., RT South Florida, Inc., RT West Palm
Beach, Inc., RT One Percent Holdings, Inc., RT New York Franchise, LLC, RT
Southwest Franchise, LLC, RT Franchise Acquisition, LLC, RT Kentucky Restaurant
Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, Ruby Tuesday, LLC, RT Las
Vegas Franchise, LLC, Quality Outdoor Services, Inc., RT Airport, Inc., RT
Denver, Inc., RT Louisville, Inc., RT Restaurant Services, LLC, RT One Percent
Holdings, LLC, RT Louisville Franchise, LLC, RT McGhee Tyson, LLC, RT
Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT New Hampshire Restaurant
Holdings, LLC, RT Northern California Franchise, LLC, RTTA, LP, Wok Hay 2, LLC,
RT Distributing, LLC, RTT Texas, Inc., RTTT, LLC, RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc., Ruby Tuesday of Bryant, Inc. and the other grantors party
thereto from time to time pursuant to a Joinder Agreement to the Security
Agreement, in favor of Administrative Agent.
 
 
5.            Pledge Agreement dated as of December 3, 2013 (the “Pledge
Agreement”) by Guarantor, RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC Cards,
Inc., RT Tampa, Inc., RT Orlando, Inc., RT South Florida, Inc., RT West Palm
Beach, Inc., RT One Percent Holdings, Inc., RT New York Franchise, LLC, RT
Southwest Franchise, LLC, RT Franchise Acquisition, LLC, RT Kentucky Restaurant
Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, Ruby Tuesday, LLC, RT Las
Vegas Franchise, LLC, Quality Outdoor Services, Inc., RT Airport, Inc., RT
Denver, Inc., RT Louisville, Inc., RT Restaurant Services, LLC, RT One Percent
Holdings, LLC, RT Louisville Franchise, LLC, RT McGhee-Tyson, LLC, RT
Minneapolis Holdings, LLC, RT Omaha Holdings, LLC, RT New Hampshire Restaurant
Holdings, LLC, RT Northern California Franchise, LLC, RTTA, LP, Wok Hay 2, LLC,
RT Distributing, LLC, RTT Texas, Inc., RTTT, LLC, RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc., Ruby Tuesday of Bryant, Inc. and the other pledgors party
thereto from time to time pursuant to a Joinder Agreement to the Pledge
Agreement in favor of Administrative Agent, in favor of Administrative Agent.

 




                          Loan ID No.:  000427903 et al.
                          Asset No.:  021714 et al.
[FINAL EXECUTION COPY]
4830-7110-9910.5
 
 

--------------------------------------------------------------------------------

25
 

EXHIBIT C


Designated Loans


Loan ID No.
Borrower
Current Holder (Lender)
Description of Promissory Note
000431892
RT Western Missouri Franchise, LLC
GECC
Equipment Promissory Note dated as of December 14, 2006 by RT Western Missouri
Franchise, LLC in favor of GECC, in the original principal amount of
$9,807,397.14
000431895
RT Western Missouri Franchise, LLC
GECC
Equipment Promissory Note dated as of January 10, 2007 by RT Western Missouri
Franchise, LLC in favor of GECC, in the original principal amount of
$2,796,678.00




 




                           Loan ID No.:  000427903 et al.
                          Asset No.:  021714 et al.
[FINAL EXECUTION COPY]
4830-7110-9910.5
 
 

--------------------------------------------------------------------------------

26
 
